 Case 2:19-cv-04980-AB-FFM Document 53 Filed 08/26/19 Page 1 of 2 Page ID #:830




1    Douglas G. Muehlhauser (SBN 179495)
     doug.muehlhauser@knobbe.com
2    Payson LeMeilleur (SBN 205690)
     payson.lemeilleur@knobbe.com
3    Mark Lezama (SBN 253479)
     mark.lezama@knobbe.com
4    KNOBBE, MARTENS, OLSON & BEAR, LLP
     2040 Main Street, Fourteenth Floor
5    Irvine, CA 92614
     Telephone: 949-760-0404
6    Facsimile: 949-760-9502
7    Attorneys for Plaintiff
     NOMADIX, INC.
8
9
10                     IN THE UNITED STATES DISTRICT COURT
11                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13   NOMADIX, INC.,                         No. CV19-04980 AB (FFMx)
14
                   Plaintiff,               PLAINTIFF NOMADIX’S NOTICE
15                                          OF SUPPLEMENTAL
            v.                              AUTHORITY CONCERNING
16
                                            MOTION FOR PRELIMINARY
17   GUEST-TEK INTERACTIVE                  INJUNCTION
     ENTERTAINMENT LTD.,
18                                          Honorable André Birotte Jr.
                   Defendant.
19                                          HEARING:
20                                          September 13, 2019
                                            10:00 a.m.
21                                          Courtroom 7B
22
23
24
25
26
27
28
 Case 2:19-cv-04980-AB-FFM Document 53 Filed 08/26/19 Page 2 of 2 Page ID #:831




1          In connection with Plaintiff Nomadix’s Motion for Preliminary Injunction
2    (Dkt. No. 16), the parties have each presented argument regarding the Federal
3    Circuit’s recent decision in Dodocase VR, Inc. v. MerchSource, LLC, 767 F. App’x
4    930 (Fed. Cir. 2019), and MerchSource’s petition for panel rehearing and petition
5    for rehearing en banc. (E.g., Dkt. No. 17 (Pl.’s Opening Br.) at 7–9; Dkt. No. 28-1
6    (Def.’s Opp’n) at 11–12; Dkt. No. 39 (Pl.’s Corrected Reply) at 3–6.)
7          Nomadix hereby provides notice of the following developments in the
8    Dodocase proceedings:
9          (1)   On July 10, 2019, the Federal Circuit denied appellant MerchSource’s
10               petition for panel rehearing and petition for rehearing en banc. The
11               Federal Circuit’s order denying rehearing is attached here as Exhibit 1.
12         (2)   On July 17, 2019, the Federal Circuit issued its formal mandate, which
13               is attached here as Exhibit 2.
14         (3)   The same day, the district court issued an updated order requiring
15               MerchSource to seek dismissal of the Patent Trial and Appeal Board
16               (PTAB) proceedings it initiated. The district court’s order is attached
17               here as Exhibit 3.
18         (4)   On August 16, 2019, the PTAB terminated the inter partes review and
19               post-grant review proceedings it had instituted. The PTAB’s order
20               terminating the proceedings is attached here as Exhibit 4.
21
                                      Respectfully submitted,
22
                                      KNOBBE, MARTENS, OLSON & BEAR, LLP
23
24
     Dated: August 26, 2019           /s/ Douglas G. Muehlhauser
25                                    Douglas G. Muehlhauser
                                      Payson LeMeilleur
26                                    Mark Lezama
27                                    Attorneys for Plaintiff,
                                      NOMADIX, INC.
28
                                               -1-
